Citation Nr: 0930544	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
including as a result of exposure to herbicide. 
 
2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
hypertension. 

3.  Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975 
with additional inactive service in the National Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the Board sitting at the RO in 
May 2009.  A transcript of the hearing is associated with the 
claims file. 
 

FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and 
was not exposed to herbicide in service.  

2.  The Veteran's diabetes mellitus first manifested many 
years after service and is not related to any aspect of 
service. 

3.  In May 1990, the RO denied service connection for 
hypertension.  The Veteran did not express disagreement 
within one year, and the decision became final. 

4.  Since May 1990, evidence has been received that is new 
and material to the issue of a current diagnosis of 
hypertension and raises a reasonable possibility of 
substantiating the claim.  

5.  The Veteran's hypertension first manifested many years 
after service and is not related to any aspect of service. 





CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met. 38 U.S.C.A. §§ 1101, 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309 (2008). 

2.  The criteria for new and material evidence to reopen a 
final disallowed claim for service connection for 
hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2008).

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In August 2006 and February 2007, the RO provided notices 
that collectively met the requirements and were provided 
prior to the initial decision in the claims.  The notices 
provided the elements of establishing entitlement to service 
connection including the criteria for assignment of a rating 
and effective date should service connection be granted.  The 
notices described the types of evidence that would be 
considered and the Veteran's and VA's responsibilities to 
obtain that evidence.  The notices also provided the reason 
for the previous denial of service connection for 
hypertension and the requirements for new and material 
evidence to reopen the claim.  

In a May 2009 Board hearing, the Veteran suggested that his 
hypertension was secondary to diabetes mellitus.  The notices 
did not provide the criteria to substantiate service 
connection for hypertension on a secondary basis.  In order 
to determine whether to proceed with the adjudication, the 
Board will examine whether the error was prejudicial to the 
appellant and affected the essential fairness of the 
adjudication. 

The Board finds that the lack of notice regarding secondary 
service connection was not prejudicial to the Veteran and did 
not affect the essential fairness of the adjudication.  In 
this decision, the Board separately concludes that service 
connection for diabetes mellitus is not warranted.  
Therefore, service connection for hypertension as secondary 
to diabetes is not available as a matter of law.  
In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained private 
and VA outpatient treatment and Social Security 
Administration adjudicative and medical records but has not 
obtained compensation and pension examinations for reasons 
provided below.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army combat engineer with duties 
at Schofield Barracks, Hawaii.  He contends that he was 
exposed to herbicide agents while using vehicles and clothing 
that had been returned to the United States after use in the 
Republic of Vietnam.   

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension and diabetes mellitus).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability.

Diabetes Mellitus

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).   

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis.  When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service personnel records showed that the Veteran was 
assigned to the 65th Engineer Battalion at Schofield 
Barracks, Hawaii from November 1973 to June 1975.  The 
Veteran does not contend nor does the record show that he 
served in or visited the Republic of Vietnam.  Therefore, the 
Board concludes that presumptive service connection for 
diabetes mellitus is not warranted.  

Service personnel records showed that his method of service 
was combat engineer There is no indication that the Veteran's 
duties included handling herbicide liquids, containers, or 
the equipment used in the dispersion of herbicide.  There is 
no indication that the Veteran was involved in the receipt of 
vehicles or clothing directly from shipment or preparing 
those items for reuse.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment of diabetes mellitus in service.  

Adjudicative and medical treatment records associated with 
benefits granted by the Social Security Administration were 
obtained and associated with the claims file.  The files 
included records of treatment by private physicians from 1997 
to 1999 primarily related to treatment for orthopedic 
disorders.  The records and the SSA adjudication are silent 
as to diabetes mellitus. 

A VA blood test obtained in July 2006 showed high glucose 
measurements.  In an initial VA clinic examination in August 
2006, a VA physician noted the Veteran's report of having 
diabetes for twenty years with neuropathy causing blurry 
vision.  The physician noted that the Veteran had been 
prescribed oral medication for diabetes but was not adhering 
to a special diet and that control of the disorder was not 
adequate.  The physician prescribed nutritional counseling 
and follow-up vision and foot examinations.  

Records of treatment by a private physician from September 
2006 to April 2008 showed laboratory measurements of high 
blood glucose, one notation of a diagnosis of diabetes in 
September 2007, and prescribed oral medication.  

Outpatient VA primary care records from August 2006 through 
May 2009 showed that the Veteran's diabetes was not under 
control but that the Veteran was provided dietary counseling, 
instructions on home measurement of blood glucose, and 
continued oral medication.  In January 2009, retinal images 
were obtained that showed no diabetic retinopathy.  None of 
the VA or private primary care providers noted an etiology 
for the disorder.  

In a May 2009 Board hearing, the Veteran stated that he found 
out about his diabetes three years earlier when examined at a 
private hospital.  He stated that he was initially treated by 
a private physician and later at a VA clinic.  He stated that 
there was no history of diabetes in his family and that the 
only possible origin of the disease was his work with used 
construction equipment that had been returned from Vietnam.   

The Board concludes that direct or presumptive service 
connection for diabetes mellitus is not warranted.  As noted 
earlier, the Veteran did not serve in Vietnam and therefore 
cannot establish service connection on a presumptive basis.  
Moreover, the Board concludes that the Veteran was not 
exposed to herbicides in service.  The Veteran's contentions 
of exposure to herbicides imply that equipment and clothing 
used in Vietnam was in contact with a herbicide agent, 
prepared for shipment, shipped by sea or air, received in 
Hawaii, and reissued without any cleaning, protective, or 
refurbishing actions and that herbicide agents remained on 
the equipment or clothing when it was reissued for use.  
There is no evidence of record showing that his equipment and 
clothing was not cleaned or refurbished and contained 
residual herbicide.  The Board finds that the Veteran's 
contention in this regard is not credible.  

VA and private treatment records showed that the Veteran 
currently has diabetes that is not well controlled.  However, 
service treatment records are silent for manifestations of 
the disease.  The Veteran reported that he was diagnosed and 
treated for diabetes in mid-1980, many years after active 
service, and the first medical evidence of diabetes shown in 
the records is not until years after that.  He later stated 
at his hearing that he first became aware of his disorder 
three years earlier.  

The Board considered whether a VA opinion regarding the 
etiology of the disorder is necessary to decide the claim.  
VA must obtain a medical examination and opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, 
which requires that the evidence of record "indicate" that 
the claimed disability or symptoms "may be" associated with 
the established event, is a low threshold. McLendon, 20 Vet. 
App. at 83.

In this case, there is evidence of a current disability but 
no credible lay or medical evidence of an event, injury, or 
manifestation of disease in service or during the presumptive 
period after service related to the onset of diabetes.  As 
previously discussed, the Board found not credible the 
Veteran's contention that his disease is related to exposure 
to herbicide from the reuse of equipment and clothing that 
was returned to Hawaii from Vietnam.  As even the low 
threshold has not been met, a VA opinion is not necessary to 
decide the claim.  

The weight of the credible and probative evidence 
demonstrates that the Veteran's current diabetes mellitus 
first manifested many years after service.  There is no 
evidence that there was in-service exposure to herbicides nor 
is there competent evidence indicating that current diabetes 
may be related to his active service including exposure to 
herbicide.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hypertension

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for hypertension.  Blood pressure 
measurements obtained in a June 1975 discharge examination 
and in a November 1976 National Guard enlistment examination 
were 124/48 mmHg and 120/82 mmHg respectively. 

In October 1989, the Veteran submitted a claim for service 
connection for hypertension.  In January 1990, a VA physician 
performed a compensation and pension examination of the 
Veteran and noted that the "exam folder" had a diagnosis of 
hypertension but that the Veteran denied receiving a 
diagnosis or treatment for hypertension in the past.  The 
physician noted blood pressure as 130/90 mmHg and diagnosed 
possible hypertension.  In May 1990, the RO denied service 
connection for hypertension because there was no current 
diagnosis of the disorder.  The Veteran did not express 
disagreement within one year and the decision became final.  
38 U.S.C. § 7105 (1988). 

The RO received the Veteran's petition to reopen the claim in 
August 2006.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since May 1990, the RO received records of private and VA 
outpatient care since 1997 containing periodic blood pressure 
measurements, a recent diagnosis of hypertension, and a 
history of related prescribed medications.  The RO also 
received adjudicative and medical records associated with SSA 
benefits that showed hypertension was considered as a 
secondary diagnosis.  The Veteran also testified on the issue 
at his hearing in May 2009.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the veteran's current claim for service 
connection for hypertension was supported by private and VA 
medical records that showed elevated blood pressure 
measurements and a diagnosis of hypertension.  Since the 
current diagnoses and claim are based on the same factual 
basis as the time the case was last decided on the merits, 
new and material evidence is necessary to reopen the claim.  
Id.  

The Board concludes that the written and oral evidence 
received since the last final disallowance of the claim is 
new because it had not been previously considered by VA 
adjudicators.  The evidence is material as it addresses a 
current diagnosis and treatment for hypertension.  
Accordingly, the claim must be reopened, and to this extent 
only, the petition to reopen a final disallowed claim for 
service connection for hypertension is granted.  

Private medical records show routine elevated blood pressure 
measurements during treatment encounters starting in 1997.  
The earliest diagnosis of hypertension was not until many 
years after service.  The SSA adjudicator indicated that 
hypertension in combination with a lumbar spine disability 
was an impairment to engaging in employment.  However, none 
of the medical providers indicated that the origin of the 
disorder was related to service.  At his hearing, the Veteran 
discussed his current symptoms and indicated that he had not 
been told of the origin of the disorder and suggested that 
the only possibility was that it was secondary to diabetes.  
However, as diabetes mellitus is not service-connected, such 
relationship, if any, does not substantiate the claim. 

The Board refers to the criteria for VA to obtain a medical 
opinion regarding the etiology of the disorder.  In this 
case, there is medical evidence of a current disability but 
there is no evidence of a manifestation of the disease in 
service or for many years after service nor does competent 
medical evidence indicate that the condition may be related 
to service.  Therefore, an additional examination and opinion 
is not necessary to decide the claim.  

The Board notes that the RO did not reopen the claim and 
therefore the Board is rendering a decision on the merits 
when the RO did not do so.  Accordingly the Board must 
determine whether the Veteran is prejudiced as a result.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (it must be 
considered whether the Veteran has been given adequate notice 
of the need to submit evidence or argument on the question, 
an opportunity to submit such evidence and argument, and to 
address that question at a hearing).  In this case, the RO 
provided the Veteran with notice of the criteria pertaining 
to a claim for service connection on a direct and presumptive 
basis in the VCAA letter and the statement of the case and he 
was given ample opportunity to respond with evidence and 
argument.  He also testified before the Board as to what he 
thought caused the hypertension.  Accordingly, the Veteran is 
not prejudiced by the Board's consideration of this claim on 
a basis different than that considered by the RO.  

The weight of the credible and probative evidence 
demonstrates that the Veteran's current hypertension first 
manifested many years after service and is not related to his 
active service.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

								
ORDER

Service connection for diabetes mellitus is denied. 

The final disallowed claim for service connection for 
hypertension is reopened, and to this extent only, the appeal 
is allowed.  


Service connection for hypertension is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


